

114 S1697 IS: Small Business Healthcare Relief Act
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1697IN THE SENATE OF THE UNITED STATESJune 25, 2015Mr. Grassley (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide an exception from certain group health plan requirements to allow small businesses to
			 use pre-tax dollars to assist employees in the purchase of policies in the
			 individual health insurance market, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Healthcare Relief Act. 2.Exception from group health plan requirements to allow small businesses to use pre-tax dollars to assist employees in the purchase of health insurance in the individual market (a)Amendments to the Internal Revenue Code of 1986 and the Patient Protection and Affordable Care Act (1)In generalSection 9831 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
						(d)Certain individual health insurance policies obtained through small employers
 (1)In generalThe requirements of this chapter shall not apply to any qualified small employer health reimbursement arrangement.
 (2)Qualified small employer health reimbursement arrangementFor purposes of this subsection— (A)In generalThe term qualified small employer health reimbursement arrangement means an arrangement which—
 (i)is described in subparagraph (B), and (ii)is offered on the same terms to all eligible employees of the eligible employer.
 (B)Arrangement describedAn arrangement is described in this subparagraph if— (i)such arrangement is funded solely by an eligible employer and no salary reduction contributions may be made under such arrangement, and
 (ii)such arrangement provides, after the employee provides proof of coverage to the employer, for the payment of, or reimbursement of, an eligible employee for—
 (I)expenses for medical care (as defined by subparagraphs (A), (B), and (C) section 213(d)) incurred by the eligible employee or the eligible employee’s family members (as determined under the terms of the arrangement), and
 (II)including for— (aa)insurance (within the meaning of section 213(d)(1)(D)) purchased on the individual health insurance market, and
 (bb)premiums under part B of title XVIII of the Social Security Act and any medicare supplemental policy under section 1882 of such Act.
 (C)Payments for other insurance not permitted under arrangementAn arrangement shall not be treated as described in subparagraph (B) if the arrangement permits the employee to pay premiums for health insurance coverage for the employee under the employee’s spouse or other family member health insurance coverage.
 (D)Certain variation permittedFor purposes of subparagraph (A)(ii), an arrangement shall not fail to be treated as offered on the same terms to all eligible employees merely because the employer contributions under such arrangement vary based on the number of individuals covered under such policy. The preceding sentence shall not apply unless such variation is consistently applied to all eligible employees and is consistent with the price variation of coverage under health insurance obtained in the relevant individual health insurance market.
 (3)Other definitionsFor purposes of this subsection— (A)Eligible employeeThe term eligible employee means any employee of the employer except that the terms of the arrangement may exclude from consideration employees described in any clause of section 105(h)(3)(B) (applied by substituting 90 days for 3 years in clause (i) thereof).
 (B)Eligible employerThe term eligible employer means an employer that— (i)is not an applicable large employer as defined in section 4980H(c)(2), and
 (ii)does not offer a group health plan (other than a qualified small employer health reimbursement arrangement) to any of its employees.
 (C)Individual health insurance policyThe term individual health insurance policy means individual health insurance coverage (as defined in section 2791(b) of the Public Health Service Act) which is offered by a health insurance issuer (as so defined in such section)..
 (2)Exclusion from gross incomeSection 106 of such Code is amended by adding at the end the following:  (g)Qualified small employer health reimbursement arrangement (1)In generalIn the case of an individual who is an eligible employee (as defined in paragraph (3)(A) of section 9831(d)) with respect to an eligible employer (as defined in paragraph (3)(B) of such section), the applicable percentage of the aggregate contributions made for the taxable year by the eligible employer under a qualified small employer health reimbursement arrangement (as defined in paragraph (2) of such section) with respect to the employee shall be treated as employer-provided coverage for medical expenses under an accident or health plan.
 (2)Applicable percentageFor purposes of paragraph (1) the applicable percentage shall be— (A)25 percent if the employee is covered for less than 3 months in the taxable year by the qualified small employer health reimbursement arrangement and the employee draws amounts from the arrangement in any month during which the employee is not so covered,
 (B)50 percent if the employee is covered for more than 3 months but less than 6 months in the taxable year by the qualified small employer health reimbursement arrangement and the employee draws amounts from the arrangement in any month during which the employee is not so covered,
 (C)75 percent if the employee is covered for more than 6 months but less than 9 months in the taxable year by the qualified small employer health reimbursement arrangement and the employee draws amounts from the arrangement in any month during which the employee is not so covered, and
 (D)100 percent if the employee is covered for more than 9 months in the taxable year by the qualified small employer health reimbursement arrangement.
 (3)Rule for special enrollmentIn the case of an employee who first becomes covered under the qualified small employer health reimbursement arrangement by reason of enrollment during a special enrollment period for qualifying events (under section 603 of Employee Retirement Income and Security Act), in lieu of paragraph (2) the applicable percentage shall be the ratio (expressed as a percentage) that—
 (A)the number of the months in the taxable year for which such employee is covered by such arrangement, bears to
 (B)the total number of months in the taxable year for which such employee is eligible to be covered by such arrangement..
 (3)Exception from continuation coverage requirementsSection 4980B(d) of such Code is amended by striking or at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting , or, and by adding at the end the following new paragraph:  (4)any qualified small employer health reimbursement arrangement (as defined in section 9831(d)(2))..
 (4)Exception from excise tax on high cost employer-sponsored health coverageSection 4980I(d)(2) of such Code is amended by redesignating subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C) the following:
					
 (D)In the case of applicable employer-sponsored coverage consisting of coverage under any qualified small employer health reimbursement arrangement (as defined in section 9831(d)(2)), the cost of the coverage shall be the amount reported under section 6051(a)(15)..
 (5)Prevention of double benefit under health insurance premium creditSection 36B(c)(2) of such Code is amended by adding at the end the following new subparagraph:  (E)Special rule for certain individual health insurance policies obtained through small employers (i)In generalThe term coverage month shall not include any month with respect to an employee if for such month the employee is offered affordable coverage under an individual health insurance policy (as defined under section 9831(d)(3)(C)) under a qualified small employer health reimbursement arrangement (as defined in section 9831(d)(2)).
 (ii)AffordableFor purposes of clause (i), coverage shall be treated as affordable for a month if— (I)1/12 of the employer’s contribution to the employee for a year under such arrangement is not less than the amount that would be paid by the employee for the premium for such month for the applicable second lowest cost self-only silver plan for self-only coverage with respect to the employee’s individual market, and
 (II)the employee’s cost for coverage under the individual health insurance policy under the qualified small employer health reimbursement arrangement for a year does not exceed the 9.5 percent of the employee’s household income..
 (6)Employee noticeSection 101 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1021) is amended by adding at the end the following:
					
 (o)Notice relating to health reimbursement arrangementsAn employer maintaining a qualified small employer health reimbursement arrangement (as defined in section 9831(d)(2) of the Internal Revenue Code of 1986) shall, upon an election by an employee to participate in such qualified small employer health reimbursement arrangement, provide notice to the employee that if the employee is not covered under such arrangement for at least 9 of 12 months in the plan year, any funds under such arrangement may be includible in gross income..
				(7)Reporting
 (A)W–2 reportingSection 6051(a) of such Code is amended by striking and at the end of paragraph (13), by striking the period at the end of paragraph (14) and inserting , and, and by inserting after paragraph (14) the following new paragraph:  (15)the total amount of employer contributions made for the year under a qualified small employer health reimbursement arrangement (as defined in section 9831(d)(2)) with respect to the employee..
					(B)Information required to be provided by exchange subsidy applicants
 (i)In generalSection 1411(b)(3) of the Patient Protection and Affordable Care Act is amended by redesignating subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A) the following new subparagraph:
							
 (B)Certain individual health insurance policies obtained through small employersThe months (if any) which the enrollee has or expects to have coverage under an individual health insurance policy (as defined in section 9831(d)(3)(C) of the Internal Revenue Code of 1986) provided under a qualified small employer health reimbursement arrangement (as defined in section 9831(d)(2) of such Code)..
 (ii)Special rule relating to verification of information required to be provided by exchange applicantsVerification under section 1411 of the Patient Protection and Affordable Care Act of information provided under section 1411(b)(3)(B) of such Act shall apply with respect to months beginning after October 2016.
 (8)Effective dateThe amendments made by this subsection shall apply to months beginning after the date of the enactment of this Act.
				(b)Amendments to the Employee Retirement Income Security Act of 1974
 (1)In generalSection 732 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191a) is amended by redesignating subsection (d) as subsection (e) and by inserting after subsection (c) the following new subsection:
					
 (d)Exception for certain individual health insurance policies obtained through small employersThe requirements of this part shall not apply to any qualified small employer health reimbursement arrangement (as defined in section 9831(d)(2) of the Internal Revenue Code of 1986)..
 (2)Exception from continuation coverage requirementsSection 601 of such Act (29 U.S.C. 1161) is amended by adding at the end the following new subsection:
					
 (c)Exception for certain individual health insurance policies obtained through small employersSubsection (a) shall not apply to any qualified small employer health reimbursement arrangement (as defined in section 9831(d)(2) of the Internal Revenue Code of 1986)..
 (3)Exception from certain other group health plan requirementsSection 609 of such Act (29 U.S.C. 1169) is amended by redesignating subsection (e) as subsection (f) and by inserting after subsection (d) the following new subsection:
					
 (e)Exception for certain individual health insurance policies obtained through small employersThe requirements of this section shall not apply to any qualified small employer health reimbursement arrangement (as defined in section 9831(d)(2) of the Internal Revenue Code of 1986)..
 (4)Effective dateThe amendments made by this subsection shall apply to months beginning after the date of the enactment of this Act.
				(c)Amendments to Public Health Service Act
 (1)In generalPart C of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–91 et seq.) is amended by adding at the end the following new section:
					
						2796.Exception for certain small employer plans to provide individual health insurance policies
 (a)In generalThe requirements of this title shall not apply to any qualified small employer health reimbursement arrangement (as defined in section 9831(d)(2) of the Internal Revenue Code of 1986).
 (b)Exception not applicable to individual health insurance offered under the plan or arrangementSubsection (a) shall not apply with respect to any individual health insurance policy (as defined in section 9831(d)(3)(C) of such Code) offered under any such arrangement..
 (2)Exception from continuation coverage requirementsTitle XXII of the Public Health Service Act (42 U.S.C. 300bb–1 et seq.) is amended by adding at the end the following new section:
					
 2209.Exception for certain small employer plans to provide individual health insurance policiesThe requirements of this title shall not apply to any qualified small employer health reimbursement arrangement (as defined in section 9831(d)(2) of the Internal Revenue Code of 1986)..
 (3)Effective dateThe amendments made by this subsection shall apply to months beginning after the date of the enactment of this Act.